Citation Nr: 1007394	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
patellofemoral syndrome. 

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury, status post total knee replacement.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for right wrist 
myofascial strain.

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for status post right 
ankle fusion with flattened arch and foot pronation. 

5.	Entitlement to service connection for diabetes mellitus, 
type II, due to exposure to Agent Orange. 

6.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972. He also had service in the Arkansas National 
Guard from June 1972 to March 1978.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied entitlement to        
the benefits sought on appeal. 

A hearing before a Hearing Officer was held in September 
2006. The Veteran also testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) in November 
2009. Transcripts of the proceedings are of record.  


FINDINGS OF FACT

1.	In a June 1977 rating decision, the RO denied service 
connection for right and left knee disabilities. 

2.	By a May 1996 rating decision, the RO denied claims for 
service connection for right wrist and right ankle injuries, 
and a petition to reopen the claim for service connection for 
a left knee disability.

3.	Since these rating decisions, no additional evidence has 
been received which relates to an unestablished fact that is 
necessary to substantiate the Veteran's claims for service 
connection for bilateral knee, right wrist and right ankle 
disabilities. 

4.	Diabetes mellitus, type II was not incurred or 
aggravated during service, including as due to claimed 
exposure to Agent Orange.

5.	The Veteran does not currently have a service-connected 
disability as the predicate upon which to establish a TDIU 
claim. 


CONCLUSIONS OF LAW

1.	The June 1977 rating decision which denied service 
connection for a right knee disability is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.1103 (2009).

2.	The May 1996 rating decision which denied claims for 
service connection for right wrist and right ankle injuries, 
as well as a petition to reopen the claim for service 
connection for a left knee disability, is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.1103 (2009).

3.	New and material evidence has not been received to 
reopen the previously denied claims. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.	The criteria for service connection for diabetes 
mellitus, type II, due to exposure to Agent Orange, are not 
met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

5.	The criteria for an award of a TDIU are not met. 38 
U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.3, 4.15, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) established additional 
criteria as to the content of the notice to be provided in 
connection with a petition to reopen, requiring that VA 
provide a  claim-specific and comprehensive definition of 
"new and material" evidence.  

Through VCAA notice correspondence dated from April 2004 and 
June 2005,      the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The May 2006 Statement of 
the Case (SOC) explained the general criteria to establish a 
claim for service connection, including where involving a 
petition to reopen a previously denied claim. The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi,      16 Vet. App. 183, 186-87 (2002). The notice 
correspondence also provided a  claim-specific definition of 
"new and material" evidence with regard to the petitions to 
reopen the Veteran has filed. See Kent, supra. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.         
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice preceded issuance of the September 2005 rating 
decision on appeal, and thus comported with the standard for 
timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service personnel 
records, and extensive records of VA and private 
hospitalization and outpatient treatment. The Veteran has 
also been provided a VA Compensation and Pension examination. 
As indicated in a formal memorandum to the file, the RO's 
measures to obtain complete VA treatment records from January 
1972 to December 1997 have not been successful. All 
reasonable efforts to acquire these records appear to have 
been taken, including with receipt of negative replies from 
the appropriate records depositories, and      the Veteran 
has been duly informed of the results of these records 
inquiries pursuant to 38 C.F.R. § 3.159(e). In support of his 
claims, the Veteran has provided additional private medical 
records, and several lay statements. He has testified during 
hearings before the Board, and before RO personnel. There is 
no indication of any further available evidence or 
information that has not already been obtained. The record as 
it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Petitions to Reopen

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for a disease diagnosed after discharge, 
where all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The claims as to which the Veteran presently seeks to reopen 
are for service connection for right knee, left knee, right 
wrist, and right ankle disabilities.         The Board's 
precise characterization of these issues (e.g., as "right 
knee patellofemoral syndrome") simply reflects the most 
recent post-service medical diagnosis associated with the 
claimed disabilities. As indicated below, the basis upon 
which the RO originally denied each claim was the absence of 
competent evidence of a causal nexus, i.e., that which 
demonstrated a causal connection between a current disability 
claimed and military service. 

In a June 1977 rating decision, the RO denied original claims 
for service connection for both right and left knee 
disabilities. It was observed that service treatment records 
showed a single June 1971 instance of a fall down stairs 
followed by left knee pain, but with no fracture on x-ray or 
other apparent residuals. The conclusion was that the 
documented post-service treatment for left knee pain, as well 
as right knee prepatellar bursitis was not associated with an 
incident of the Veteran's service. The Veteran did not appeal 
from the RO's rating decision upon notification of it. 
Consequently, the June 1977 rating decision became final and 
binding on         the merits. See U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.202.

An April 1979 unappealed RO rating decision denied a petition 
to reopen the claim for service connection for a left knee 
condition, finding that newly obtained records of VA 
outpatient treatment were nonetheless dated several years 
after service, and did not assist in establishing a left knee 
disorder with an origin therein. 

In a May 1996 rating decision, the RO denied claims for 
service connection for right wrist and right ankle injuries, 
as well as a subsequent petition to reopen the claim for 
service connection for a left knee condition. Regarding the 
right wrist,   the RO observed that in October 1970 and again 
in April 1972 the Veteran sprained his right wrist, but that 
both injuries were considered acute and transitory. 
Meanwhile, there was a June 1989 oblique fracture of the 
distal ulna following service, which best explained the 
development of a right wrist disorder. As to a right ankle 
injury, the RO indicated there was no record of treatment for 
this during service, and hence no basis to causally link the 
disability claimed to service. Finally, the RO found that 
there was no new evidence to link a claimed left knee 
disorder to service, or for that matter, any medical evidence 
of a current left knee disorder. 
As with the prior rating decisions, the Veteran did not 
initiate an appeal, and therefore the decision in question 
became final on its merits. 

Based upon the foregoing, the June 1977 rating decision 
represented the denial of the original claim for service 
connection for a right knee disability. The May 1996 decision 
originally denied the claims pertaining to right wrist and 
right ankle disabilities. In comparison, as to a left knee 
disorder, the Board will consider the evidence of record 
since the May 1996 rating decision, as this constituted the 
last final denial of a petition to reopen the claim. See 
Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in 
adjudicating a petition to reopen consideration must be 
provided to evidence received since the last final rating 
decision on a claim, whether a denial of the original claim 
or a petition to reopen).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The dispositive element of each of the claims under 
consideration that must be shown to warrant its reopening is 
that of a causal nexus between a current disability, and an 
incident of service. See Watson v. Brown, 4 Vet. App. 309, 
314 (1993), citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."); 38 C.F.R. § 
3.303(d).

The Board has considered several additional items of evidence 
which have been associated with the claims file since the 
last relevant RO denials of the claims under review. 

There is of record the report of a December 2004 VA 
Compensation and Pension examination of the joints. The 
Veteran underwent a thorough physical examination, and a 
medical history review was completed. The diagnosis was of 
moderate to severe patellofemoral syndrome, right knee; 
myofascial strain right wrist, likely a result of a 
repetitive motion injury; and status post right ankle fusion 
with flattened arch and bilateral foot pronation. The VA 
examiner further commented that in regard to both the knee 
conditions and bilateral wrist condition, it was deemed less 
likely than not that they were worsened by military service. 
According to the examiner, given the minimal findings by 
recent x-ray of both the right wrist and knee, as well as the 
Veteran's work history and subjective complaints, his 
symptoms were more likely secondary to natural aging and 
overuse of both joints by past employment history. It was 
considered that the medical history taken as a whole did not 
fit with a picture of late sequelae of traumatic arthritis.

The preceding medical opinion offered by the December 2004 VA 
examiner is clearly unfavorable on the subject of whether the 
bilateral knee and wrist disorders claimed have any objective 
relationship to military service. The examiner found other 
causative factors to explain the etiology of the current 
disabilities, apart from service. The opinion is grounded in 
a thorough examination and claims file review, and should be 
afforded probative weight for this reason. See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing 
the probative value of a medical opinion include the medical 
expert's access to the claims file and the thoroughness and 
detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 
(1998).
 
The report of a July 2008 VA examination pertains to 
reevaluation for nonservice-connected pension benefits, and 
also for aid and attendance/housebound status.   The report 
denotes such orthopedic impairment as the right ankle fusion 
procedure and resultant loss of motion in the right ankle, 
and is absent discussion of long-term medical history, 
including as it would impact the issue of a causal nexus to 
service.

In addition, there are voluminous records of private 
hospitalization and outpatient treatment primarily from the 
early to mid-2000s and focused on the diagnosis, monitoring 
and treatment of cardiovascular disease and associated 
manifestations of that condition. Most recently, in October 
2007 the Veteran underwent procedures for placement of two 
stents in the area of the coronary arteries. There is 
generally limited reference within these extensive treatment 
records to instances of joint pain or dysfunction, or for 
that matter helping link a condition of this type to an 
incident of military service. To the extent there is 
reference to orthopedic treatment, this is limited in scope 
to post-service treatment, and does not address etiology in 
detail.                For instance, the March 1994 surgical 
report of a right ankle fusion procedure pertains to the 
surgery and recovery process, and immediate findings of 
osteoarthritis that precipitated the need for this procedure. 
An April 2003 private orthopedist's report indicates a 
diagnosis of medial collateral ligament injury, right knee, 
though due to a fall one month previously, and without 
reference to the possible significance of any in-service 
injury.

Records of VA outpatient treatment are dated from December 
1995 through January 1997, August 2000 through December 2004, 
and June 2007 to December 2008.    As set forth in a formal 
memorandum, the RO has attempted to acquire complete VA 
Medical Center (VAMC) treatment records for the time period 
from January 1972 to December 1997, and has determined that 
many of these records are not available for review. The 
extensive VA medical records which have been obtained provide 
reference to treatment for conditions other than the ones 
specifically at issue. The main exception consists of June 
1996 records pertaining to right foot triple arthrodesis 
surgery. Notably, the associated pre-operative reports 
indicate a history of right and ankle trouble since 1991, 
precipitated by a right ankle fracture in 1990, suggesting 
that a resultant right ankle disorder was the outcome of        
post-service injury, rather than an incident of service. 

The Veteran's service personnel records have also been 
reviewed in connection with the instant matter, since 
received following the last RO denials of benefits.  The 
Veteran in hearing testimony has drawn attention to the fact 
that he sustained a right ankle injury in service, for which 
he was placed on a temporary physical profile. Review of 
personnel records for documentation of the physical profile   
does not result in the findings sought. There is no other 
indication from the records of information that would assist 
in supporting the Veteran's claims.

The remaining evidence on file is comprised of the Veteran's 
own statements and hearing testimony. The Veteran's 
assertions then presented are generally cumulative of the 
existing evidence of record. See e.g., Untalan v. Nicholson, 
20 Vet. App. 467 (2006) (the presentation of new arguments 
based on evidence already of record as of the previous 
decision does not constitute new evidence). In addition, the 
Court has held that a claimant's lay testimony does not 
comprise a basis to reopen a claim where the determinative 
issue is that involving medical causation. See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993). 

In summary, the newly received evidence does not assist in 
establishing that a claimed right or left knee, right wrist 
or right ankle disorder is causally related to an incident of 
the Veteran's military service. Hence, new and material 
evidence has not been received to reopen the previously 
denied claims for service connection.             See 38 
C.F.R. § 3.156. Absent presentation of new and material 
evidence,               the benefit-of-the-doubt doctrine 
does not apply, and the petitions to reopen must be denied. 
See Annoni v. Brown, 5 Vet. App. 463, 367 (1993).

Service Connection for Diabetes Mellitus

The Veteran contends that he was physically present within 
the Republic of Vietnam for exactly one day in 1971, and 
indicates that upon arriving in Vietnam he was immediately 
informed that there was a change in his orders and he was 
instead to be sent to Germany. He states that he had both 
arrived at and departed from Vietnam in a military transport 
aircraft.

Under applicable law, service connection may be granted for 
any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 


Pertinent VA law and regulations further provide that a 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii). Furthermore, 
those diseases that are listed at 38 C.F.R. § 3.309(e) shall 
be presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of      10 
percent or more at any time after service. 38 C.F.R. § 
3.307(a)(6)(ii). 

This claim must be carefully reviewed in light of the 
Veteran's contentions, inasmuch as any confirmed period of 
duty where he was physically present in Vietnam would warrant 
application of the presumption of Agent Orange exposure. See 
38 C.F.R. § 3.307(a) (6)(iii).  Provided said exposure were 
established,             the Veteran's current diagnosed 
diabetes mellitus, type II would in turn be presumptively 
service-connected under the provisions of 38 C.F.R. § 
3.309(e). 

However, an objective review of the record does not disclose 
that the Veteran ever actually had the opportunity to 
directly set foot in the Republic of Vietnam. His service 
personnel file denotes a record of assignment with the U. S. 
Army Europe division (USAREUR) in Germany from March to 
August 1971. There is no mention of any planned or actual 
duty assignment in the Republic of Vietnam, or mention of any 
temporary duty assignment to this location. Documentation of 
an alleged change in orders from being stationed at Vietnam, 
to Germany is not on file. In addition, verification of the 
route taken by the military transport plane on which the 
Veteran ultimately was brought to Germany would not normally 
otherwise be available. There is no other evidence to 
indicate or suggest that a stopover in Vietnam occurred as 
described. It therefore is not possible to confirm the 
Veteran's assertions that he was present in Vietnam for one-
day as to permit application of the presumption of Agent 
Orange exposure. Consequently, the claim for service 
connection for diabetes mellitus as premised upon such 
chemical exposure cannot be established.

Accordingly, the claim for service connection for diabetes 
mellitus, type II, must be denied. The preponderance of the 
evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2009). If the claimant 
does not meet the minimum percentage rating requirements of § 
4.16(a) for consideration of a TDIU, he or she may still be 
entitled to the benefit sought where the circumstances of the 
case present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards to warrant a TDIU on an extra-
schedular basis. 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2009). 
 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment.  Id.  See also 38 
C.F.R. §§ 4.1, 4.15. 

In evaluating the present claim, the disposition is 
immediately determined by the fact that the Veteran at 
present does not have any medical disorder adjudicated 
service-connected. The award of a TDIU preliminarily requires 
that the claimant have one or more service-connected 
disabilities which preclude substantially gainful employment. 
Hence, there is a necessary condition of at least one 
service-connected disability, applicable whether the case is 
to meet the schedular, or extraschedular provisions on when a 
TDIU may be granted. Here, the Board above has denied the 
Veteran's pending petitions to reopen claims for service 
connection for bilateral knee, right wrist and right ankle 
disorders, as well as denied an original claim for service 
connection for diabetes mellitus, type II. The Veteran does 
not presently have any other service-connected disability. It 
follows that there is no current service-connected disability 
upon which to find entitlement to a TDIU is warranted.           

As such, the claim for a TDIU has become a moot issue. There 
is no plausible legal basis to substantiate the claim, and it 
must therefore be denied. 




















ORDER

The petition to reopen a claim for service connection for 
right knee patellofemoral syndrome is denied. 

The petition to reopen a claim for service connection for 
residuals of a left knee injury, status post total knee 
replacement is denied.

The petition to reopen a claim for service connection for 
right wrist myofascial strain is denied.

The petition to reopen a claim for service connection for 
status post right ankle fusion with flattened arch and foot 
pronation is denied. 

Service connection for diabetes mellitus, type II, due to 
exposure to Agent Orange, is denied. 

The claim for a TDIU is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


